Title: To George Washington from Bartholomew Dandridge, 10 October 1798
From: Dandridge, Bartholomew
To: Washington, George



Dear sir,
London 10 October 1798.

Since I had the pleasure to write to you in august informing you of my intention to leave Holland & to return to America, some circumstances have occur’d which induced me to take another course. My ill health was the ground of my wish to quit Holland & an opportunity to remove to a dryer & I hope more healthy climate, & to retain at the same time the advantages which I enjoy’d in other respects, having presented itself I have thought proper to avail myself of it. Mr King, our Minister here whom you know well, had long been without a Secretary, & an American friend of mine who was at the Hague on his way to London advised me to apply for the vacancy—I authorised him to do it for me—he did so, and informed me that it wd be quite agreeable to Mr King to have me with him if Mr Murray consented. I had previously inform’d Mr M. of my intention to quit him, as I wrote you, & he had written to Mr McHenry’s Nephew to come to him. As Mr K. was in immediate want Mr M. was so good as to agree to my going directly, taking Majr Mountflorence who was at the Hague & who was with Genl Pinckney at Paris to supply my place provisionally. I arrived here on the 6 inst: & have been kindly recd by Mr King. I conceived it incumbent on me to give you this account wch I hope will not be disagreeable to you, & at the same time Sir to offer my services to you while I am here in any way you shall be pleased to require them. I pray you to present my affecte respects to my Aunt & to assure yourself of my unalter’d esteem & attachment.

B. Dandridge



P.S. Just as I was concludg the above Lord Fairfax was announced to Mr K.—& to my great surprize when his Lordship was ushered in, who shd it be but your old friend Bryan Fairfax. I have had the pleasure to learn from him that you & your family enjoy’d excellent health when he left you. I shall call on him & Know more particularly about you.

